ACCEPTED
                                                                                              04-15-00066-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         2/12/2015 4:41:36 PM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK




                                                                              FILED IN
                                                                       4th COURT OF APPEALS
     P. MICHAEL JUNG
 michael.jung@strasburger.com
                                                                        SAN ANTONIO, TEXAS
Direct Telephone: 214-651-4724                                         02/12/2015 4:41:36 PM
Direct Telecopy: 214-659-4022
                                                                           KEITH E. HOTTLE
                                                                                Clerk
                                         February 12, 2015


Hon. Keith Hottle                                                   (via electronic filing)
Clerk, Court of Appeals for the Fourth District of Texas
600 Commerce Street
Dallas, Texas 75202

           Re:         ConocoPhillips Co. v. Vaquillas Unproven Minerals, Ltd.
                       No. 04-15-00066-CV

Dear Mr. Hottle:

      By way of correction to the petitioner’s docketing statement, filed today,
please note that the undersigned’s first initial is “P.,” rather than the “A.” shown on
the docketing statement.


                                                 Yours truly,
                                                 /s/ P. Michael Jung
                                                 P. MICHAEL JUNG

cc:        Michael V. Powell, Esq.
           Cynthia K. Timms, Esq.
           Adolfo Campero, Esq.
           W. Gregg Owens, Esq.
           John R. Hays, Esq.
           Raul Leal, Esq.